Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10370   Page 1 of
                                     12




                     EXHIBIT A




  00774725-1
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10371   Page 2 of
                                     12
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10372   Page 3 of
                                     12
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10373   Page 4 of
                                     12
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10374   Page 5 of
                                     12
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10375   Page 6 of
                                     12
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10376   Page 7 of
                                     12
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10377   Page 8 of
                                     12
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10378   Page 9 of
                                     12
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10379   Page 10 of
                                      12
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10380   Page 11 of
                                      12
Case 4:17-cv-11260-TGB-RSW ECF No. 106-2 filed 12/17/19   PageID.10381   Page 12 of
                                      12
